NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALBARO ANTONIO LEMUS-                           No.    16-73945
SANDOVAL,
                                                Agency No. A027-193-059
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Albaro Antonio Lemus-Sandoval, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen removal proceedings. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying as untimely Lemus-

Sandoval’s motion to reopen, because he filed the motion a year and a half after his

final order of removal, see 8 C.F.R. § 1003.2(c)(2), and he failed to provide

sufficient evidence of materially changed country conditions to invoke the

exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi, 538 F.3d

at 996 (setting forth requirements for prevailing on a motion to reopen on the basis

of changed country conditions).

      We lack jurisdiction to review the BIA’s denial of sua sponte reopening for

Lemus-Sandoval to seek adjustment of status, because he does not show a legal or

constitutional error that would invoke our jurisdiction. See Bonilla v. Lynch, 840
F.3d 575, 588 (9th Cir. 2016) (the court can review BIA decisions denying sua

sponte reopening only for the limited purpose of reviewing the reasoning behind

the decision for legal or constitutional error).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                   16-73945